Citation Nr: 0834803	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-24 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) healthcare system without a co-payment 
requirement for the period beginning September 10, 2006.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, that determined 
that the appellant was not eligible for treatment in the VA 
health care system without paying a co-payment for the period 
beginning September 10, 2006.


FINDING OF FACT

The veteran's household income for 2005 exceeds the income 
threshold for entitlement to treatment in VA's healthcare 
system without a copayment requirement.


CONCLUSION OF LAW

The criteria for entitlement to treatment in VA's healthcare 
system without a copayment requirement have not been met.  
38 U.S.C.A. §§ 1705, 1710, 1722 (West 2002); 38 C.F.R. 
§§ 3.271, 17.47 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist and notify

VA must assist a claimant at the time that he files a claim 
for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  As part of the assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  However, the Board finds that there is no 
indication in the applicable statute that Congress intended 
the act to revise the unique, specific claim provisions of 
38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger 
v. Principi, 16 Vet. App. 132 (2002).

This issue will be decided as a matter of law.  Further 
development of this issue would serve no useful purpose.  No 
amount of notice or development can change the legal finding.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran).  Therefore, any 
error regarding VA's duty to notify and assist in this case 
is harmless.  

Analysis

VA is required to furnish hospital care and medical services 
to any veteran who is unable to defray the expenses of 
necessary care as determined under 38 U.S.C.A. § 1722(a) 
(West 2002).  38 U.S.C.A. §§ 1710(a)(2)(G) (West 2002).  A 
veteran shall be considered to be unable to defray the 
expenses of necessary care if his attributable income is not 
greater than a specified income threshold.  38 U.S.C.A. 
§ 1722(e)(3) (West 2002).  Effective January 1, 2005, the VA 
National Means Test threshold (MTT) for a nonservice-
connected veteran with one dependent was $32,285.

In January 2007, the Internal Revenue Service (IRS) and the 
Social Security Administration (SSA) verified that the 
veteran's total gross household income for 2005 exceeded the 
MTT for a nonservice-connected veteran with one dependent.  

Subsequently, the veteran was sent an Initial Income 
Verification Match (IVM) letter providing him the opportunity 
to verify or correct the reported income information.  The 
veteran advised the information was correct, and he was 
notified that he was now required to make copayments for 
medical care he received beginning September 10, 2006.  

Although VA's HEC had initially determined that the veteran 
was co-pay exempt, to maintain eligibility for cost-free VA 
health care, the veteran's income must remain below the 
specified threshold.  

In this case, the veteran does not appear to dispute that he 
had gross household earnings in 2005 which were greater than 
the MTT of $32,285 for a nonservice-connected veteran with 
one dependent.  Rather, he argues that VA should "waive 
medical charges owed" and he should not be required to make 
co-payments because he has been unemployed since February 
2007 due to his health.  However, determining eligibility for 
VA health care in this case addresses the veteran's 
attributable income during 2005, the calendar year preceding 
his application for care.  38 U.S.C.A. § 1722(f)(1) (West 
2002); 38 C.F.R. § 17.47(d)(4) (2007).  As the veteran's 
household income that year exceeded the MTT of $32,285 for a 
nonservice-connected veteran with one dependent, his 
household income for 2005 exceeded the income threshold for 
entitlement to treatment in VA's healthcare system without a 
copayment requirement.

With respect to the contention that co-payments should not be 
required because the veteran is unemployed, it is noted that 
a March 2007 letter to the veteran regarding his health care 
eligibility notified him that he may submit income 
information if he wished VA to reassess his eligibility and 
copay status.  Accordingly, if he has not already done so, 
the veteran is free to request reassessment of his 
eligibility and copay status based on updated income 
information.  

The Board concludes that the criteria for entitlement to 
treatment in VA's healthcare system without a copayment 
requirement have not been met.  As the law, and not the 
evidence of record, is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to treatment in VA's healthcare system without a 
copayment requirement for the period beginning in September 
2006, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


